In a negligence action to recover damages for personal and property injuries, etc., plaintiff Judith Czaohorowski (changed to Griffiths) appeals from a judgment of the ¡Supreme -Court, Suffolk County, entered July 16, 1968, which dismissed the complaint upon the decision of the court at the close of plaintiff’s ease upon a jury trial. Judgment reversed, on the law, and new trial granted as to appellant, with costs to abide the event. No questions of fact were considered. In our opinion, whether' appellant was contributorily negligent raised an issue for the jury’s determination and, therefore, her complaint should not have been -dismissed at the close of her case. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Martuscello, JJ., concur.